DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10-12, 15, 16, 19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berman et al. (U.S. Patent No. 3,489,309).
Regarding claim 1, Berman discloses a subsea vessel (Fig. 1), comprising: at least one wall having an exterior surface and an interior surface; the at least one wall forming an interior cavity defined by the interior surface, and the at least one wall further defining at least one opening for providing access to the interior cavity (Fig. 1); the at least one wall including an outer layer (12) defining the exterior surface and an inner 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have to have manufactured the second material with a greater strength-to-weight ratio than that of the first material, since Berman teaches materials with different strength-to-weight ratios and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claims 2-5, 8, 9, 10-12, 15, 16, 19 and 23, the modified vessel of Berman teaches wherein the cap is removably attached to the outer layer, wherein the cap includes a flange that at least partially aligns with the outer layer when the surface abuts the inner layer (Fig. 1), further including at least one fastening member that removably connects the flange to the outer layer (col. 4, lines 3-6), wherein the at least one opening has a circular-shape (col. 2, lines 48-51), and the cap includes at least one annular seal (17) located between the flange and the surface that abuts the inner layer, wherein the cap includes an exterior surface that at least partially comprises a corrosion resistant material, and the surface that when in use abuts the inner layer comprises a .

Claims 6, 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berman in view of Mueller et al. (U.S. Application Publication No. 2012/0267377).
Mueller teaches that it is known in the art to manufacture a vessel wherein at least one wall defines a cylindrical shape extending axially between a first end and a second end, and at least one opening includes a first opening on the first end and a second opening on the second end (Fig. 1), further including a second cap for sealing 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the vessel with the opening structure taught by Mueller in order to provide different access to the vessel and since such a modification would be a simple substitution for one element for another.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berman in view of Bennett (U.S. Patent No. 5,427,741).
Bennett teaches that it is known in the art to manufacture a vessel with an opening that defines threads and cap with threads (Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the vessel with threads, as taught by Bennett, in order to secure the cap and since such a modification is the use of a known technique on a known device.

Claims 17, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berman in view of Berman (U.S. Patent No. 3,647,103).
Regarding claim 17, Berman ‘103 teaches that it is known in the art to weld components of a vessel together (col. 2, lines 37-41).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have welded the components together, in order to ensure the layers were secured together.
Regarding claims 20 and 21, Berman ‘103 teaches inner and outer vessel layer with varying diameters (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the vessel with varying diameters, in order to adjust the vessel for different areas.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berman in view of Kawamata (U.S. Application Publication No. 2009/0090726).
Kawamata teaches that it is known in the art to cover a layer with a material and allow the material to cure (par. 51).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the vessel with a cured outer layer, in order to adjust the strength of the vessel and since such a modification would be the use of a known technique.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berman in view of Morse et al. (U.S. Patent No. 3,843,010).
Morse teaches that it is known in the art to connect components together by curing an adhesive (col. 5, lines 51-59).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have adhered the components together, in order to ensure the layers were secured together.

Response to Arguments
Applicant's arguments filed 3/23/2021 have been fully considered but they are not persuasive. The rejection above relies on the teachings of different materials to construct the Vessel.  The materials disclosed by the prior art have different strength to weight ratios and the strength to weight ratios of the vessel would be different based on the materials a designer uses while following the arts suggestions.  The applicant argues about results effective variables but has not addressed the rejection made above which is drawn to the materials used.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733